Exhibit 10.25


THE MCCLATCHY COMPANY
 
2004 STOCK INCENTIVE PLAN
 
 
The McClatchy Company, a Delaware corporation (the “Company”), sets forth herein
the terms of its 2004 Stock Incentive Plan, as amended and restated effective
January 29, 2008 (the “Plan”), as follows:
 
 
1.  
PURPOSE

 
The Plan is intended to enhance the Company’s and its Affiliates’ (as defined
herein) ability to attract and retain highly qualified officers, directors, and
employees to motivate such officers, directors, and employees to serve the
Company and its Affiliates and to expend maximum effort to improve the business
results and earnings of the Company, by providing to such persons an opportunity
to acquire or increase a direct proprietary interest in the operations and
future success of the Company. To this end, the Plan provides for the grant of
stock options, stock appreciation rights, restricted stock, stock units,
unrestricted stock and dividend equivalent rights.  Any of these awards may, but
need not, be made as performance incentives to reward attainment of annual or
long-term performance goals in accordance with the terms hereof.  Stock options
granted under the Plan may be non-qualified stock options or incentive stock
options, as provided herein.
 
 
2.  
DEFINITIONS

 
For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:
 
2.1 “Affiliate” means, with respect to the Company, any company or other trade
or business that controls, is controlled by or is under common control with the
Company within the meaning of Rule 405 of Regulation C under the Securities Act,
including, without limitation, any Subsidiary.
 
2.2 “Annual Incentive Award” means an Award made subject to attainment of
performance goals (as described in Section 15) over a performance period of up
to one year (the fiscal year, unless otherwise specified by the Committee).
 
2.3 “Award” means a grant of an Option, Stock Appreciation Right, Restricted
Stock, Unrestricted Stock, Stock Unit or Dividend Equivalent Rights under the
Plan.

 
1

--------------------------------------------------------------------------------

 

 
2.4 “Award Agreement” means the written agreement between the Company and a
Grantee that evidences and sets out the terms and conditions of an Award.
 
2.5 “Board” means the Board of Directors of the Company.
 
2.6 “Cause” means, as determined by the Board and unless otherwise provided in
an applicable agreement with the Company or an Affiliate, (i) gross negligence
or willful misconduct in connection with the performance of duties;
(ii) conviction of a criminal offense (other than minor traffic offenses); or
(iii) material breach of any term of any employment, consulting or other
services, confidentiality, intellectual property or non-competition agreements,
if any, between the Designated Participant and the Company or an Affiliate.
 
2.7 “Change of Control” means the occurrence of any of the following: (i) the
sale, lease, conveyance or other disposition of all or substantially all of the
Company's assets to any "person" (as such term is used in Section 13(d) of the
Securities Exchange Act of 1934, as amended), entity or group of persons acting
in concert; (ii) any "person" or group of persons (other than any member of the
McClatchy family or any entity or group controlled by one or more members of the
McClatchy family) becoming the "beneficial owner" (as defined in Rule 13d-3
under said Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company's
then outstanding voting securities; (iii) a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation that
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or its
controlling entity) at least 50% of the total voting power represented by the
voting securities of the Company or such surviving entity (or its controlling
entity) outstanding immediately after such merger or consolidation; (iv) a
contest for the election or removal of members of the Board that results in the
removal from the Board of at least 50% of the incumbent members of the Board, or
(v) the occurrence of a "Rule 13e-3 transaction" as such term is defined in Rule
13e-3 promulgated under the Securities Exchange Act of 1934, as amended, or any
similar successor rule.
 
2.8 “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.
 
2.9 “Committee” means the Compensation Committee which has been designated by
the Board to make decisions with regard to the Plan.
 
2.10 “Company” means The McClatchy Company, a Delaware corporation.

 
2

--------------------------------------------------------------------------------

 

 
2.11 “Covered Employee” means a Grantee who is a Covered Employee within the
meaning of Section 162(m)(3) of the Code.
 
2.12 “Designated Participant” means an employee, officer or director of the
Company or an Affiliate.
 
2.13 “Disability” means the Grantee is unable to perform each of the essential
duties of such Grantee's position by reason of a medically determinable physical
or mental impairment which is potentially permanent in character or which can be
expected to last for a continuous period of not less than 12 months; provided,
however, that, with respect to rules regarding expiration of an Incentive Stock
Option following termination of the Grantee's Service, Disability shall mean the
Grantee is unable to engage in any substantial gainful activity by reason of a
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.
 
2.14 “Dividend Equivalent” means a right, granted to a Grantee under Section 14
hereof, to receive cash, Stock, other Awards or other property equal in value to
dividends paid with respect to a specified number of shares of Stock, or other
periodic payments.
 
2.15 “Effective Date” means May 19, 2004, the date the Plan originally was
approved by the stockholders of the Company (also referred to as the “Original
Effective Date”).  The Effective Date of this amendment and restatement shall be
January 29, 2008, the date the Board approved this amendment and restatement,
provided, however, that the stockholders approve the Plan as amended at the
Company’s annual stockholders’ meeting in 2008.
 
2.16 “Exchange Act” means the Securities Exchange Act of 1934, as now in effect
or as hereafter amended.
 
2.17 “Fair Market Value” means the value of a share of Stock, determined as
follows:  if on the Grant Date or other determination date the Stock is listed
on an established national or regional stock exchange, is admitted to quotation
on The Nasdaq Stock Market, Inc. or is publicly traded on an established
securities market, the Fair Market Value of a share of Stock shall be the
closing price of the Stock on such exchange or in such market (if there is more
than one such exchange or market the Board shall determine the appropriate
exchange or market) on the Grant Date or such other determination date (or if
there is no such reported closing price, the Fair Market Value shall be the mean
between the highest bid and lowest asked prices or between the high and low sale
prices on such trading day) or, if no sale of Stock is reported for such trading
day, on the next preceding day on which any sale shall have been reported.  If
the Stock is not listed on such an exchange, quoted on such system or traded on
such a market, Fair Market Value shall be the value of the Stock as determined
by the Board in good faith.
 

 
3

--------------------------------------------------------------------------------

 
 
 
2.18 “Grant Date” means, as determined by the Board or authorized Committee, the
latest to occur of (i) the date as of which the Board approves an Award, (ii)
the date on which the recipient of an Award first becomes eligible to receive an
Award under Section 6 hereof, or (iii) such other date as may be specified by
the Board.
 
2.19 “Grantee” means a person who receives or holds an Award under the Plan.
 
2.20 “Incentive Stock Option” means an “incentive stock option” within the
meaning of Section 422 of the Code, or the corresponding provision of any
subsequently enacted tax statute, as amended from time to time.
 
2.21 “Non-qualified Stock Option” means an Option that is not an Incentive Stock
Option.
 
2.22 “Option” means an option to purchase one or more shares of Stock pursuant
to the Plan.
 
2.23 “Option Price” means the exercise price for each share of Stock subject to
an Option.
 
2.24 “Outside Director” means a member of the Board who is not an officer or
employee of the Company.
 
2.25 “Performance Award” means an Award made subject to the attainment of
performance goals (as described in Section 15) over a performance period of up
to ten (10) years.
 
2.26 “Plan” means this McClatchy Company 2004 Stock Incentive Plan, as amended
and restated effective May 13, 2008.
 
2.27 “Purchase Price” means the purchase price for each share of Stock pursuant
to a grant of Restricted Stock or Unrestricted Stock.
 
2.28 “Reporting Person” means a person who is required to file reports under
Section 16(a) of the Exchange Act.
 
2.29 “Restricted Stock” means shares of Stock, awarded to a Grantee pursuant to
Section 11 hereof.

 
4

--------------------------------------------------------------------------------

 

 
2.30 “SAR Exercise Price” means the per share exercise price of an SAR granted
to a Grantee under Section 10 hereof.
 
2.31 “Securities Act” means the Securities Act of 1933, as now in effect or as
hereafter amended.
 
2.32 “Service” means service qualifying the individual as a Designated
Participant in the Company or an Affiliate.  Unless otherwise stated in the
applicable Award Agreement, a Grantee's change in position or duties shall not
result in interrupted or terminated Service, so long as such Grantee continues
to qualify as a Designated Participant in the Company or an Affiliate, or
becomes a consultant or independent contractor providing material services to
the Company.  Subject to the preceding sentence, whether a termination of
Service shall have occurred for purposes of the Plan shall be determined by the
Board, which determination shall be final, binding and conclusive.
 
2.33 “Stock” means the Class A Common Stock, par value $0.01 per share, of the
Company.
 
2.34 “Stock Appreciation Right” or “SAR” means a right granted to a Grantee
under Section 10 hereof.
 
2.35 “Stock Unit” means a bookkeeping entry representing the equivalent of
shares of Stock, awarded to a Grantee pursuant to Section 11 hereof.
 
2.36 “Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Section 424(f) of the Code.
 
2.37 “Termination Date” means the date upon which an Option shall terminate or
expire, as set forth in Section 8.3 hereof.
 
2.38 “Ten Percent Stockholder” means an individual who owns more than ten
percent (10%) of the total combined voting power of all classes of outstanding
stock of the Company, its parent or any of its Subsidiaries.  In determining
stock ownership, the attribution rules of Section 424(d) of the Code shall be
applied.
 
2.39  “Unrestricted Stock” means an Award pursuant to Section 12 hereof.
 

 
5

--------------------------------------------------------------------------------

 

 
 
 
3.  
ADMINISTRATION OF THE PLAN

 
 
3.1.  
Board.

 
The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Company’s certificate of incorporation
and by-laws and applicable law.  The Board shall have full power and authority
to take all actions and to make all determinations required or provided for
under the Plan, any Award or any Award Agreement, and shall have full power and
authority to take all such other actions and make all such other determinations
not inconsistent with the specific terms and provisions of the Plan that the
Board deems to be necessary or appropriate to the administration of the Plan,
any Award or any Award Agreement.  All such actions and determinations shall be
by the affirmative vote of a majority of the members of the Board present at a
meeting or by unanimous consent of the Board executed in writing in accordance
with the Company’s certificate of incorporation and by-laws and applicable
law.  The interpretation and construction by the Board of any provision of the
Plan, any Award or any Award Agreement shall be final, binding and conclusive.
 
 
3.2.  
Committee.

 
The Board has delegated to the Committee the powers and authorities related to
the administration and implementation of the Plan, as set forth in Section 3.1
above and other applicable provisions, consistent with the certificate of
incorporation and by-laws of the Company and applicable law.
 
(i)           Except as provided in Subsection (ii) and except as the Board may
otherwise determine, the Committee shall consist of two or more Outside
Directors of the Company who: (a) qualify as “outside directors” within the
meaning of Section 162(m) of the Code and who (b) meet such other requirements
as may be established from time to time by the Securities and Exchange
Commission for plans intended to qualify for exemption under Rule 16b-3 (or its
successor) under the Exchange Act.
 
(ii)           The Board may also appoint one or more separate committees of the
Board, each composed of one or more directors of the Company who need not be
Outside Directors, who may administer the Plan with respect to employees or
other Designated Participants who are not officers or directors of the Company,
may grant Awards under the Plan to such employees or other Designated
Participants, and may determine all terms of such Awards.
 
 

 
6

--------------------------------------------------------------------------------

 

    In the event that the Plan, any Award or any Award Agreement entered into
hereunder provides for any action to be taken by or determination to be made by
the Board, such action may be taken or such determination may be made by the
Committee if the power and authority to do so remains delegated to the Committee
by the Board.  Unless otherwise expressly determined by the Board, any such
action or determination by the Committee shall be final, binding and
conclusive.  To the extent permitted by law, the Committee may delegate its
authority under the Plan to a member of the Board, or to the Chief Executive
Officer of the Company for actions or determinations regarding non-officer
employees.
 
 
3.3.  
Terms of Awards.

 
For the duration of the Board’s delegation to the Committee under Section 3.2,
the Committee shall have full and final authority to:
 
(i)           designate Grantees,
 
(ii)           determine the type or types of Awards to be made to a Grantee,
 
(iii)           determine the number of shares of Stock to be subject to an
Award,
 
(iv)           establish the terms and conditions of each Award (including, but
not limited to, the exercise price of any Option, the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting, exercise, transfer, or forfeiture of an Award or the shares of Stock
subject thereto, and any terms or conditions that may be necessary to qualify
Options as Incentive Stock Options),
 
(v)           prescribe the form of each Award Agreement evidencing an Award,
and
 
(vi)           amend, modify, or supplement the terms of any outstanding
Award.  Such authority specifically includes the authority, in order to
effectuate the purposes of the Plan but without amending the Plan, to modify
Awards to eligible individuals who are foreign nationals or are individuals who
are employed outside the United States to recognize differences in local law,
tax policy, or custom.
 
As a condition to any subsequent Award, the Committee shall have the right, at
its discretion, to require Grantees to return to the Company Awards previously
made under the Plan.  Subject to the terms and conditions of the Plan, any such
new Award shall be upon such terms and conditions as are specified by the
Committee at the time the new Award is made.  The Committee shall have the
right, in its discretion, to make Awards in substitution or exchange for any
other award under another plan of the Company, any Affiliate, or any business
entity to be acquired by the Company or an Affiliate.  The Company may retain
the right in an Award Agreement to cause a forfeiture of the gain realized by a
Grantee on account of actions taken by the Grantee in violation or breach of or
in conflict with any employment agreement, non-competition agreement, any
agreement prohibiting solicitation of employees or clients of the Company or
 

 
7

--------------------------------------------------------------------------------

 

any Affiliate thereof or any confidentiality obligation with respect to the
Company or any Affiliate thereof or otherwise in competition with the Company or
any Affiliate thereof, to the extent specified in such Award Agreement
applicable to the Grantee.  Furthermore, the Company may annul an Award if the
Grantee is an employee of the Company or an Affiliate thereof and is terminated
for Cause as defined in the applicable Award Agreement or the Plan, as
applicable. The grant of any Award shall be contingent upon the Grantee
executing the appropriate Award Agreement.
 
 
3.4.  
Deferral Arrangement.

 
The Committee may permit or require the deferral of any award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish, which may include provisions for the payment or crediting of
interest or dividend equivalents, including converting such credits into
deferred Stock equivalents and restricting deferrals to comply with hardship
distribution rules affecting 401(k) plans.
 
 
3.5.  
No Liability.

 
No member of the Board or of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award or Award
Agreement.
 
 
4.  
STOCK SUBJECT TO THE PLAN

 
Subject to adjustment as provided in Section 17 hereof, the number of shares of
Stock available for issuance under the Plan shall be nine million (9,000,000) as
of the Effective Date of this amended and restated Plan, after including the
three million (3,000,000) shares of Stock available for issuance as of the
Original Effective Date.  Stock issued or to be issued under the Plan shall be
authorized but unissued shares; or, to the extent permitted by applicable law,
issued shares that have been reacquired by the Company. If any shares covered by
an Award are not purchased or are forfeited, or if an Award otherwise terminates
without delivery of any Stock subject thereto, then the number of shares of
Stock counted against the aggregate number of shares available under the Plan
with respect to such Award shall, to the extent of any such forfeiture or
termination, again be available for making Awards under the Plan.  If the Option
Price of any Option that is not an Incentive Stock Option granted under the
Plan, or if pursuant to Section 18.3 the withholding obligation of any Grantee
with respect to an Option that is not an Incentive Stock Option, is satisfied by
tendering shares of Stock to the Company (by either actual delivery or by
attestation) or by withholding shares of Stock, the total number of shares of
Stock issued net of shares tendered or withheld shall be deemed delivered for
purposes of determining the maximum number of shares of Stock available for
delivery under the Plan; provided, however, that this rule does not
 

 
8

--------------------------------------------------------------------------------

 

apply to Incentive Stock Options, as to which the total number of shares of
stock issued shall be deemed delivered without any offset.  The number of shares
of Stock remaining available for issuance under the Plan shall be determined
taking into account all Awards made from the Original Effective Date.
 
 
5.  
DURATION AND AMENDMENTS

 
 
5.1.  
Term.

 
The Plan shall terminate automatically ten (10) years after its adoption by the
Board and may be terminated on any earlier date as provided in Section 5.2.
 
 
5.2.  
Amendment and Termination of the Plan

 
The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any shares of Stock as to which Awards have not been made.  An
amendment shall be contingent on approval of the Company’s stockholders to the
extent stated by the Board, required by applicable law or required by applicable
stock exchange listing requirements.  No Awards shall be made after termination
of the Plan.  No amendment, suspension, or termination of the Plan shall,
without the consent of the Grantee, impair rights or obligations under any Award
theretofore awarded under the Plan.
 
 
6.  
AWARD ELIGIBILITY AND LIMITATIONS

 
 
6.1.  
Designated Participants and Other Persons

 
Subject to this Section 6, Awards may be made under the Plan to: (i) any
Designated Participant in the Company or in any Affiliate, including any
Designated Participant who is an officer or director of the Company, or of any
Affiliate, as the Board shall determine and designate from time to time, and
(ii) any Outside Director.
 
 
6.2.  
Successive Awards.

 
An eligible person may receive more than one Award, subject to such restrictions
as are provided herein.
 
 
6.3.  
Limitation on Shares of Stock Subject to Awards.

 
During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act,

 
9

--------------------------------------------------------------------------------

 

 
(i)           the maximum number of shares of Stock subject to Options that can
be awarded under the Plan to any person eligible for an Award under Section
6 hereof is seven hundred fifty thousand (750,000)  per calendar year; and
 
(ii)           the maximum number of shares that can be awarded under the Plan,
other than pursuant to an Option, to any person eligible for an Award under
Section 6 hereof is seven hundred fifty thousand (750,000) per calendar year
 
The preceding limitations in this Section 6.3 are subject to adjustment as
provided in Section 17 hereof; however, during the term of the Plan no
Designated Participant shall be awarded an amount in excess of the maximum
number of shares set forth in this Section.
 
 
6.4.  
Limitations on Incentive Stock Options.

 
An Option shall constitute an Incentive Stock Option only (i) if the Grantee of
such Option is an employee of the Company or any Subsidiary of the Company; (ii)
to the extent specifically provided in the related Award Agreement; and (iii) to
the extent that the aggregate Fair Market Value (determined at the time the
Option is granted) of the shares of Stock with respect to which all Incentive
Stock Options held by such Grantee become exercisable for the first time during
any calendar year (under the Plan and all other plans of the Grantee’s employer
and its Affiliates) does not exceed $100,000.  This limitation shall be applied
by taking Options into account in the order in which they were granted.
 
 
6.5.  
Stand-Alone, Additional, Tandem, and Substitute Awards.

 
Awards granted under the Plan may, in the discretion of the Board, be granted
either alone or in addition to, in tandem with, or in substitution or exchange
for, any other Award or any award granted under another plan of the Company, any
Affiliate, or any business entity to be acquired by the Company or an Affiliate,
or any other right of a Grantee to receive payment from the Company or any
Affiliate.  Such additional, tandem, and substitute or exchange Awards may be
granted at any time.  If an Award is granted in substitution or exchange for
another Award, the Board shall require the surrender of such other Award in
consideration for the grant of the new Award.  In addition, Awards may be
granted in lieu of cash compensation, including in lieu of cash amounts payable
under other plans of the Company or any Affiliate, in which the value of Stock
subject to the Award is equivalent in value to the cash compensation (for
example, Stock Units or Restricted Stock), or in which the Option Price, grant
price or purchase price of the Award in the nature of a right that may be
exercised is equal to the Fair Market Value of the underlying Stock minus the
value of the cash compensation surrendered (for example, Options granted with an
Option Price “discounted” by the amount of the cash compensation surrendered).
 

 
10

--------------------------------------------------------------------------------

 

 
7.  
AWARD AGREEMENT

 
Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, in such form or forms as the Board shall from time to time
determine.  Award Agreements granted from time to time or at the same time need
not contain similar provisions but shall be consistent with the terms of the
Plan.  Each Award Agreement evidencing an Award of Options shall specify whether
such Options are intended to be Non-qualified Stock Options or Incentive Stock
Options, and in the absence of such specification such options shall be deemed
Non-qualified Stock Options.
 
 
8.  
TERMS AND CONDITIONS OF OPTIONS

 
 
8.1.  
Option Price.

 
The Option Price of each Option shall be fixed by the Board and stated in the
Award Agreement evidencing such Option.  The Option Price of each Option shall
be at least the Fair Market Value on the Grant Date of a share of Stock;
provided, however, that in the event that a Grantee is a Ten Percent
Stockholder, the Option Price of an Option granted to such Grantee that is
intended to be an Incentive Stock Option shall be not less than 110 percent of
the Fair Market Value of a share of Stock on the Grant Date.   In no case shall
the Option Price of any Option be less than the par value of a share of Stock.
 
 
8.2.  
Vesting.

 
Subject to Sections 8.3 and 17.3 hereof, each Option granted under the Plan
shall become exercisable at such times and under such conditions as shall be
determined by the Board and stated in the Award Agreement.  For purposes of this
Section 8.2, fractional numbers of shares of Stock subject to an Option shall be
rounded down to the next nearest whole number. The Board may provide, for
example, in the Award Agreement for (i) accelerated exercisability of the Option
in the event the Grantee’s Service terminates on account of death, Disability or
another event, (ii) expiration of the Option prior to its term in the event of
the termination of the Grantee’s Service, (iii) immediate forfeiture of the
Option in the event the Grantee’s Service is terminated for Cause or
(iv) unvested Options to be exercised subject to the Company’s right of
repurchase with respect to unvested shares of Stock.  No Option shall be
exercisable in whole or in part prior to the Effective Date.
 
 
8.3.  
Term.

 
Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, upon the expiration of ten years
 

 
11

--------------------------------------------------------------------------------

 

from the date such Option is granted, or under such circumstances and on such
date prior thereto as is set forth in the Plan or as may be fixed by the Board
and stated in the Award Agreement relating to such Option (the “Termination
Date”); provided, however, that in the event that the Grantee is a Ten Percent
Stockholder, an Option granted to such Grantee that is intended to be an
Incentive Stock Option shall not be exercisable after the expiration of five
years from its Grant Date.
 
 
8.4.  
Termination of Service.

 
Each Award Agreement shall set forth the extent to which the Grantee shall have
the right to exercise the Option following termination of the Grantee’s
Service.  Such provisions shall be determined in the sole discretion of the
Board, need not be uniform among all Options issued pursuant to the Plan, and
may reflect distinctions based on the reasons for termination of Service.
 
 
8.5.  
Limitations on Exercise of Option.

 
Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, prior to the date the Plan is approved by the
stockholders of the Company as provided herein, or after ten years following the
Grant Date, or after the occurrence of an event referred to in Section 17 hereof
which results in termination of the Option.
 
 
8.6.  
Method of Exercise.

 
An Option that is exercisable may be exercised by the Grantee’s delivery to the
Company of written notice of exercise on any business day, at the Company’s
principal office, on the form specified by the Company.  Such notice shall
specify the number of shares of Stock with respect to which the Option is being
exercised and shall be accompanied by payment in full of the Option Price of the
shares for which the Option is being exercised.  The minimum number of shares of
Stock with respect to which an Option may be exercised, in whole or in part, at
any time shall be the lesser of (i) 100 shares or such lesser number set forth
in the applicable Award Agreement and (ii) the maximum number of shares
available for purchase under the Option at the time of exercise.
 
 
8.7.  
Rights of Holders of Options

 
Unless otherwise stated in the applicable Award Agreement, an individual holding
or exercising an Option shall have none of the rights of a stockholder (for
example, the right to receive cash or dividend payments or distributions
attributable to the subject shares of Stock or to direct the voting of the
subject shares of Stock) until the shares of Stock covered thereby are fully
paid and issued to him.  Except as provided in Section 17 hereof, no adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date of such issuance.
 

 
12

--------------------------------------------------------------------------------

 
 
 
 
8.8.  
Delivery of Stock Certificates.

 
Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price, such Grantee shall be entitled to the issuance of a stock
certificate or certificates evidencing his or her ownership of the shares of
Stock subject to the Option.  Notwithstanding any other provision of this Plan
to the contrary, the Company may elect to satisfy any requirement under this
Plan for the delivery of stock certificates through the use of book-entry.
 
 
9.  
NON-TRANSFERABILITY OF OPTION

 
During the lifetime of a Grantee, only the Grantee (or, in the event of legal
incapacity or incompetency, the Grantee's guardian or legal representative) may
exercise an Option.  No Option shall be assignable or transferable by the
Grantee to whom it is granted, other than by will or the laws of descent and
distribution.
 
 
10.  
STOCK APPRECIATION RIGHTS

 
The Board is authorized to grant Stock Appreciation Rights (“SARs”) to Grantees
on the following terms and conditions:
 
 
10.1.  
Right to Payment.

 
A SAR shall confer on the Grantee to whom it is granted a right to receive, upon
exercise thereof, the excess of (A) the Fair Market Value of one share of Stock
on the date of exercise over (B) the grant price of the SAR as determined by the
Board.  The Award Agreement for a SAR shall specify the grant price of the SAR,
which shall be at least the Fair Market Value of a share of Stock on the Grant
Date.  SARs may be granted in conjunction with all or part of an Option granted
under the Plan or at any subsequent time during the term of such Option, in
conjunction with all or part of any other Award or without regard to any Option
or other Award; provided that an SAR that is granted subsequent to the Grant
Date of a related Option must have a SAR Exercise Price that is no less than the
Fair Market Value of one share of Stock on the SAR Grant Date.
 
 
10.2.  
Other Terms.

 
The Board shall determine at the date of grant or thereafter, the time or times
at which and the circumstances under which a SAR may be exercised in whole or in
part (including based on achievement of performance goals and/or future service
requirements), the time or times at which SARs shall cease to be or
 

 
13

--------------------------------------------------------------------------------

 

become exercisable following termination of Service or upon other conditions,
the method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which Stock will be delivered or deemed to be
delivered to Grantees, whether or not a SAR shall be in tandem or in combination
with any other Award, and any other terms and conditions of any SAR.
 
 
11.  
RESTRICTED STOCK AND STOCK UNITS

 
 
11.1.  
Grant and Purchase of Restricted Stock or Stock Units.

 
The Board may from time to time grant Restricted Stock or Stock Units to persons
eligible to receive Awards under Section 6 hereof, subject to such restrictions,
conditions and other terms, if any, as the Board may determine.  The Grantee
shall be required, to the extent required by applicable law, to purchase the
Restricted Stock from the Company at a Purchase Price equal to the greater of
(i) the aggregate par value of the shares of Stock represented by such
Restricted Stock or (ii) the Purchase Price, if any, specified in the Award
Agreement relating to such Restricted Stock.  The Purchase Price shall be
payable in a form described in Section 13 or, in the discretion of the Board, in
consideration for past Services rendered to the Company or an Affiliate, such
that no monetary price is required actually to be paid for the Restricted Stock
Award.
 
 
11.2.  
Restrictions.

 
At the time a grant of Restricted Stock or Stock Units is made, the Board may,
in its sole discretion, establish a period of time (a “restricted period”)
applicable to such Restricted Stock or Stock Units.  Each Award of Restricted
Stock or Stock Units may be subject to a different restricted period.  The Board
may, in its sole discretion, at the time a grant of Restricted Stock or Stock
Units is made, prescribe restrictions in addition to or other than the
expiration of the restricted period, including the satisfaction of corporate or
individual performance objectives, which may be applicable to all or any portion
of the Restricted Stock or Stock Units in accordance with Section 15.1 and
15.2.  Neither Restricted Stock nor Stock Units may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of during the restricted
period or prior to the satisfaction of any other restrictions prescribed by the
Board with respect to such Restricted Stock or Stock Units.
 
 
11.3.  
Restricted Stock Certificates.

 
The Company shall issue, in the name of each Grantee to whom Restricted Stock
has been granted, stock certificates representing the total number of shares of
Restricted Stock granted to the Grantee, as soon as reasonably practicable after
the Grant Date.  The Board may provide in an Award Agreement that either
(i)  the Secretary of the Company shall hold such certificates for the Grantee’s
benefit until such time as the Restricted Stock is forfeited to the Company or
the restrictions lapse, or (ii)  such certificates shall be delivered to the
Grantee, provided, however, that such certificates shall bear a legend or
legends that comply with the applicable securities laws and regulations and
makes appropriate reference to the restrictions imposed under the Plan and the
Award Agreement.


 
14

--------------------------------------------------------------------------------

 

11.4.  
Rights of Holders of Restricted Stock.

 
Unless the Board otherwise provides in an Award Agreement, holders of Restricted
Stock shall have the right to vote such Stock and the right to receive any
dividends declared or paid with respect to such Stock.  The Board may provide
that any dividends paid on Restricted Stock must be reinvested in shares of
Stock, which may or may not be subject to the same vesting conditions and
restrictions applicable to such Restricted Stock.  All distributions, if any,
received by a Grantee with respect to Restricted Stock as a result of any stock
split, stock dividend, combination of shares, or other similar transaction shall
be subject to the restrictions applicable to the original Grant.
 
 
11.5.  
Rights of Holders of Stock Units.

 
11.5.1.  
    Voting and Dividend Rights.

 
Unless the Board otherwise provides in an Award Agreement, holders of Stock
Units shall have no rights as stockholders of the Company.  The Board may
provide in an Award Agreement evidencing a grant of Stock Units that the holder
of such Stock Units shall be entitled to receive, upon the Company’s payment of
a cash dividend on its outstanding Stock, a cash payment for each Stock Unit
held equal to the per-share dividend paid on the Stock.  Such Award Agreement
may also provide that such cash payment will be deemed reinvested in additional
Stock Units at a price per unit equal to the Fair Market Value of a share of
Stock on the date that such dividend is paid.
 
11.5.2.  
    Creditor’s Rights.

 
A holder of Stock Units shall have no rights other than those of a general
creditor of the Company.  Stock Units represent an unfunded and unsecured
obligation of the Company, subject to the terms and conditions of the applicable
Award Agreement.
 
 
11.6.  
Termination of Service.

 
Unless the Board otherwise provides in an Award Agreement or in writing after
the Award Agreement is issued, upon the termination of a Grantee’s Service, any
Restricted Stock or Stock Units held by such Grantee that have not vested, or
with respect to which all applicable restrictions and conditions have not
lapsed, shall immediately be deemed forfeited.  Upon forfeiture of Restricted
Stock or Stock Units, the Grantee shall have no further rights with respect to
such Award, including by not limited to any right to vote Restricted Stock or
any right to receive dividends with respect to shares of Restricted Stock or
Stock Units.
 

 
15

--------------------------------------------------------------------------------

 

11.7.  
 Delivery of Stock.

 
Upon the expiration or termination of any restricted period and the satisfaction
of any other conditions prescribed by the Board, the restrictions applicable to
shares of Restricted Stock or Stock Units settled in Stock shall lapse, and,
unless otherwise provided in the Award Agreement, a stock certificate for such
shares shall be delivered, free of all such restrictions, to the Grantee or the
Grantee’s beneficiary or estate, as the case may be.
 
 
12.  
UNRESTRICTED STOCK AWARDS

 
The Board may, in its sole discretion, grant (or sell at par value or such other
higher purchase price determined by the Board) an Unrestricted Stock Award to
any Grantee pursuant to which such Grantee may receive shares of Stock free of
any restrictions (“Unrestricted Stock”) under the Plan.  Unrestricted Stock
Awards may be granted or sold as described in the preceding sentence in respect
of past services and other valid consideration, or in lieu of, or in addition
to, any cash compensation due to such Grantee.
 
 
13.  
FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK

 
 
13.1.  
General Rule.

 
Payment of the Option Price for the shares purchased pursuant to the exercise of
an Option or the Purchase Price for Restricted Stock shall be made in cash or in
cash equivalents acceptable to the Company.
 
 
13.2.  
Surrender of Stock.

 
To the extent the Award Agreement so provides, payment of the Option Price for
shares purchased pursuant to the exercise of an Option or the Purchase Price for
Restricted Stock may be made all or in part through the tender to the Company of
shares of Stock, which shares, if acquired from the Company, shall have been
held for at least six months at the time of tender and which shall be valued,
for purposes of determining the extent to which the Option Price or Purchase
Price has been paid thereby, at their Fair Market Value on the date of exercise.
 

 
16

--------------------------------------------------------------------------------

 

 
 
 
13.3.  
Cashless Exercise.

 
With respect to an Option only (and not with respect to Restricted Stock), to
the extent the Award Agreement so provides, payment of the Option Price for
shares purchased pursuant to the exercise of an Option and any withholding taxes
described in Section 18.3 may be made all or in part (a) by delivery (on a form
acceptable to the Board) of an irrevocable direction to a licensed securities
broker acceptable to the Company to sell shares of Stock and to deliver all or
part of the sales proceeds to the Company, or (b) by proceeds secured from a
licensed securities broker acceptable to the Company even if secured by the
shares underlying the Option.
 
 
13.4.  
Other Forms of Payment.

 
To the extent the Award Agreement so provides, payment of the Option Price for
shares purchased pursuant to exercise of an Option or the Purchase Price for
Restricted Stock may be made in any other form that is consistent with
applicable laws, regulations and rules.
 
 
14.  
DIVIDEND EQUIVALENT RIGHTS

 
 
14.1.  
Dividend Equivalent Rights.

 
A Dividend Equivalent Right is an Award entitling the recipient to receive
credits based on cash distributions that would have been paid on the shares of
Stock specified in the Dividend Equivalent Right (or other award to which it
relates) if such shares had been issued to and held by the recipient.  A
Dividend Equivalent Right may be granted hereunder to any Grantee as a component
of any other Award.  The terms and conditions of Dividend Equivalent Rights
shall be specified in the grant.  Dividend Equivalents credited to the holder of
a Dividend Equivalent Right may be paid currently or may be deemed to be
reinvested in additional shares of Stock, which may thereafter accrue additional
equivalents.  Any such reinvestment shall be at Fair Market Value on the date of
reinvestment.  Dividend Equivalent Rights may be settled in cash or Stock or a
combination thereof, in a single installment or installments, all determined in
the sole discretion of the Board.  A Dividend Equivalent Right granted as a
component of another Award may provide that such Dividend Equivalent Right shall
be settled upon exercise, settlement, or payment of, or lapse of restrictions
on, such other award, and that such Dividend Equivalent Right shall expire or be
forfeited or annulled under the same conditions as such other award.  Although
granted as a component of another Award, a Dividend Equivalent Right may be
subject to terms and conditions different from such other award.
 

 
17

--------------------------------------------------------------------------------

 

 
 
 
14.2.  
Termination of Service.

 
Except as may otherwise be provided by the Board either in the Award Agreement
or in writing after the Award Agreement is issued, a Grantee’s rights in all
Dividend Equivalent Rights or interest equivalents shall automatically terminate
upon the Grantee’s termination of Service for any reason.
 
 
15.  
PERFORMANCE AND ANNUAL INCENTIVE AWARDS

 
 
15.1.  
Performance Conditions

 
The right of a Grantee to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Board.  The Board may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce the amounts
payable under any Award subject to performance conditions, except as limited
under Sections 15.2 hereof in the case of a Performance Award or Annual
Incentive Award intended to qualify under Code Section 162(m).  If and to the
extent required under Code Section 162(m), any power or authority relating to a
Performance Award or Annual Incentive Award intended to qualify under Code
Section 162(m), shall be exercised by the Committee and not the Board.
 
 
15.2.  
Performance or Annual Incentive Awards Granted to Designated Covered Employees

 
If and to the extent that the Committee determines that a Performance or Annual
Incentive Award to be granted to a Grantee who is designated by the Committee as
likely to be a Covered Employee should qualify as “performance-based
compensation” for purposes of Code Section 162(m), the grant, exercise and/or
settlement of such Performance or Annual Incentive Award shall be contingent
upon achievement of pre-established performance goals and other terms set forth
in this Section 15.2.
 
15.2.1.  
    Performance Goals Generally.

 
The performance goals for such Performance or Annual Incentive Awards shall
consist of one or more business criteria and a targeted level or levels of
performance with respect to each of such criteria, as specified by the Committee
consistent with this Section 15.2.  Performance goals shall be objective and
shall otherwise meet the requirements of Code Section 162(m) and regulations
thereunder including the requirement that the level or levels of performance

 
18

--------------------------------------------------------------------------------

 

targeted by the Committee result in the achievement of performance goals being
“substantially uncertain.”  The Committee may determine that such Performance or
Annual Incentive Awards shall be granted, exercised and/or settled upon
achievement of any one performance goal or that two or more of the performance
goals must be achieved as a condition to grant, exercise and/or settlement of
such Performance or Annual Incentive Awards.  Performance goals may differ for
Performance or Annual Incentive Awards granted to any one Grantee or to
different Grantees.
 
15.2.2.  
    Business Criteria.

 
One or more of the following business criteria for the Company, on a
consolidated basis, and/or specified subsidiaries or business units of the
Company (except with respect to the total stockholder return and earnings per
share criteria), shall be used exclusively by the Committee in establishing
performance goals for such Performance or Annual Incentive Awards: (1) operating
cash flow, (2) operating cash flow as a percentage of revenue, (3) revenue, (4)
operating income, (5) operating income as a percentage of revenue, (6) pretax
income, (7) pretax income as a percentage of net income, and (8) net income as a
percentage of revenue and/or circulation.
 
15.2.3.  
    Timing For Establishing Performance Goals.

 
Performance goals shall be established not later than 90 days after the
beginning of any performance period applicable to such Performance or Annual
Incentive Awards, or at such other date as may be required or permitted for
“performance-based compensation” under Code Section 162(m).
 
15.2.4.  
    Performance or Annual Incentive Award Pool.

 
The Committee may establish a Performance or Annual Incentive Award pool, which
shall be an unfunded pool, for purposes of measuring Company performance in
connection with Performance or Annual Incentive Awards.
 
15.2.5.  
Settlement of Performance or Annual Incentive Awards; Other Terms.

 
Settlement of such Performance or Annual Incentive Awards shall be in cash,
Stock, other Awards or other property, in the discretion of the Committee.  The
Committee may, in its discretion, reduce the amount of a settlement otherwise to
be made in connection with such Performance or Annual Incentive Awards.  The
Committee shall specify the circumstances in which such Performance or Annual
Incentive Awards shall be paid or forfeited in the event of termination of
Service by the Grantee prior to the end of a performance period or settlement of
Performance Awards.
 

 
19

--------------------------------------------------------------------------------

 

 
 
 
15.3.  
Written Determinations.

 
All determinations by the Committee as to the establishment of performance
goals, the amount of any Performance Award pool or potential individual
Performance Awards and as to the achievement of performance goals relating to
Performance Awards, and the amount of any Annual Incentive Award pool or
potential individual Annual Incentive Awards and the amount of final Annual
Incentive Awards, shall be made in writing in the case of any Award intended to
qualify under Code Section 162(m).  To the extent required to comply with Code
Section 162(m), the Committee may delegate any responsibility relating to such
Performance Awards or Annual Incentive Awards.
 
 
15.4.  
Status of Section 15.2 Awards Under Code Section 162(m).

 
It is the intent of the Company that Performance Awards and Annual Incentive
Awards under Section 15.2 hereof granted to persons who are designated by the
Committee as likely to be Covered Employees within the meaning of Code Section
162(m) and regulations thereunder shall, if so designated by the Committee,
constitute “qualified performance-based compensation” within the meaning of Code
Section 162(m) and regulations thereunder.  Accordingly, the terms of Section
15.2, including the definitions of Covered Employee and other terms used
therein, shall be interpreted in a manner consistent with Code Section 162(m)
and regulations thereunder.  The foregoing notwithstanding, because the
Committee cannot determine with certainty whether a given Grantee will be a
Covered Employee with respect to a fiscal year that has not yet been completed,
the term Covered Employee as used herein shall mean only a person designated by
the Committee, at the time of grant of Performance Awards or an Annual Incentive
Award, as likely to be a Covered Employee with respect to that fiscal year.  If
any provision of the Plan or any agreement relating to such Performance Awards
or Annual Incentive Awards does not comply or is inconsistent with the
requirements of Code Section 162(m) or regulations thereunder, such provision
shall be construed or deemed amended to the extent necessary to conform to such
requirements.
 
 
16.  
REQUIREMENTS OF LAW

 
 
16.1.  
General.

 
The Company shall not be required to sell or issue any shares of Stock under any
Award if the sale or issuance of such shares would constitute a violation by the
Grantee, any other individual exercising an Option, or the Company of any
provision of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations.  If at
any time the Company shall determine, in its discretion, that the listing,
registration or qualification
 

 
20

--------------------------------------------------------------------------------

 

of any shares  subject to an Award upon any securities exchange or under any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the issuance or purchase of shares hereunder, no shares of
Stock may be issued or sold to the Grantee or any other individual exercising an
Option pursuant to such Award unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Company, and any delay caused thereby shall in no way
affect the date of termination of the Award.  Specifically, in connection with
the Securities Act, upon the exercise of any Option or the delivery of any
shares of Stock underlying an Award, unless a registration statement under such
Act is in effect with respect to the shares of Stock covered by such Award, the
Company shall not be required to sell or issue such shares unless the Board has
received evidence satisfactory to it that the Grantee or any other individual
exercising an Option may acquire such shares pursuant to an exemption from
registration under the Securities Act.  Any determination in this connection by
the Board shall be final, binding, and conclusive.  The Company may, but shall
in no event be obligated to, register any securities covered hereby pursuant to
the Securities Act.  The Company shall not be obligated to take any affirmative
action in order to cause the exercise of an Option or the issuance of shares of
Stock pursuant to the Plan to comply with any law or regulation of any
governmental authority.  As to any jurisdiction that expressly imposes the
requirement that an Option shall not be exercisable until the shares of Stock
covered by such Option are registered or are exempt from registration, the
exercise of such Option (under circumstances in which the laws of such
jurisdiction apply) shall be deemed conditioned upon the effectiveness of such
registration or the availability of such an exemption.
 

 
21

--------------------------------------------------------------------------------

 

 
 
 
16.2.  
Rule 16b-3.

 
During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Awards
pursuant to the Plan and the exercise of Options granted hereunder will qualify
for the exemption provided by Rule 16b-3 under the Exchange Act.  To the extent
that any provision of the Plan or action by the Board does not comply with the
requirements of Rule 16b-3, it shall be deemed inoperative to the extent
permitted by law and deemed advisable by the Board, and shall not affect the
validity of the Plan.  In the event that Rule 16b-3 is revised or replaced, the
Board may exercise its discretion to modify this Plan in any respect necessary
to satisfy the requirements of, or to take advantage of any features of, the
revised exemption or its replacement.
 
 
17.  
EFFECT OF CHANGES IN CAPITALIZATION

 
 
17.1.  
Changes in Stock.

 
If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number or kind of
shares or other securities of the Company on account of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the Effective Date, the number and kinds of shares
for which grants of Options and other Awards may be made under the Plan shall be
adjusted proportionately and accordingly by the Company.  In addition, the
number and kind of shares for which Awards are outstanding shall be adjusted
proportionately and accordingly so that the proportionate interest of the
Grantee immediately following such event shall, to the extent practicable, be
the same as immediately before such event.  Any such adjustment in outstanding
Options or SARs shall not change the aggregate Option Price or SAR Exercise
Price payable with respect to shares that are subject to the unexercised portion
of an outstanding Option or SAR, as applicable, but shall include a
corresponding proportionate adjustment in the Option Price or SAR Exercise Price
per share.  Notwithstanding the foregoing, in the event of any distribution to
the Company's shareholders of securities of any other entity or other assets
(including, without limitation, an extraordinary cash dividend but excluding
regular, periodic cash dividends) without receipt of consideration by the
Company, the Company shall proportionately and accordingly adjust the number and
kind of shares subject to outstanding Awards and/or the per share exercise price
of outstanding Options and SARs (but not the aggregate Option Price or SAR
Exercise Price payable with respect to shares subject to the unexercised portion
of an outstanding Option or SAR, as applicable) to the extent necessary to
reflect such distribution, so that the proportionate interest of the Grantee
immediately following such event shall, to the extent practicable, be the same
as immediately before such event.
 

 
22

--------------------------------------------------------------------------------

 

 
 
17.2.  
Reorganization in Which the Company Is the Surviving Entity Which does not
Constitute a Change of Control.

 
Subject to Section 17.3 hereof, if the Company shall be the surviving entity in
any reorganization, merger, or consolidation of the Company with one or more
other entities which does not constitute a Change of Control, any Option or SAR
theretofore granted pursuant to the Plan shall pertain to and apply to the
securities to which a holder of the number of shares of Stock subject to such
Option or SAR would have been entitled immediately following such
reorganization, merger, or consolidation, with a corresponding proportionate
adjustment of the Option Price or SAR Exercise Price per share so that the
aggregate Option Price or SAR Exercise Price thereafter shall be the same as the
aggregate Option Price or SAR Exercise Price of the shares remaining subject to
the Option or SAR immediately prior to such reorganization, merger, or
consolidation.  Subject to any contrary language in an Award Agreement
evidencing an Award, any restrictions applicable to such Award shall apply as
well to any replacement shares received by the Grantee as a result of the
reorganization, merger or consolidation.
 
 
17.3.  
Change of Control.

 
Subject to the exception set forth in the last sentence of Section 17.4:
 
(i)           upon the occurrence of a Change of Control, all outstanding
Options and SARs hereunder and all outstanding shares of Restricted Stock and
Stock Units shall be deemed to have vested, and all restrictions and conditions
applicable to such Options and SARs, and shares of Restricted Stock and Stock
Units shall be deemed to have lapsed, immediately prior to the occurrence of
such Change of Control, and
 
(ii)           either of the following two actions shall be taken:
 
(A)           The Board may elect, in its sole discretion, to cancel any
outstanding Awards of Options, Restricted Stock, and/or SARs and pay or deliver,
or cause to be paid or delivered, to the holder thereof an amount in cash or
securities having a value (as determined by the Board acting in good faith), in
the case of Restricted Stock, equal to the formula or fixed price per share paid
to holders of shares of Stock and, in the case of Options or SARs, equal to the
product of the number of shares of Stock subject to the Option or SAR (the
“Award Shares”) multiplied by the amount, if any, by which (I) the formula or
fixed price per share paid to holders of shares of Stock pursuant to such
transaction exceeds (II) the Option Price or SAR Exercise Price applicable to
such Award Shares.  With respect to all outstanding Options, in addition to the
action taken under the preceding sentence, the Board may further elect, in its
sole discretion, to give Grantees scheduled to become vested in Options upon the
Change of Control the opportunity to exercise the Options prior to the scheduled
consummation of the Change of Control contingent on the occurrence of such
Change of Control.

 
23

--------------------------------------------------------------------------------

 

 
(B)           The Company may make provision in writing in connection with such
Change of Control for the assumption and continuation of the Options, SARs,
Restricted Stock and Stock Units theretofore granted, or for substitution of
such Options, SARs, Restricted Stock and Stock Units for new common stock option
and stock appreciation rights and new common stock restricted stock and stock
units relating to the stock of the successor entity, or a parent or subsidiary
thereof, with appropriate adjustment as to the number of shares (disregarding
any consideration that is not common stock) and option and stock appreciation
right exercise prices.

 
 
17.4.  
Adjustments.

 
Adjustments under this Section 17 related to shares of Stock or securities of
the Company shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive.  No fractional shares or other
securities shall be issued pursuant to any such adjustment, and any fractions
resulting from any such adjustment shall be eliminated in each case by rounding
downward to the nearest whole share. The Board shall determine the effect of a
Change of Control upon Awards other than Options, SARs, Restricted Stock and
Stock Units, and such effect shall be set forth in the appropriate Award
Agreement.  The Board may provide in the Award Agreements at the time of grant,
or any time thereafter with the consent of the Grantee, for different provisions
to apply to an Award in place of those described in Sections 17.1, 17.2 and
17.3.
 
 
17.5.  
No Limitations on Company.

 
The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.
 
 
18.  
GENERAL PROVISIONS

 
 
18.1.  
Disclaimer of Rights.

 
No provision in the Plan or in any Award or Award Agreement shall be construed
to confer upon any individual the right to remain in the employ or service of
the Company or any Affiliate, or to interfere in any way with any contractual or
other right or authority of the Company either to increase or decrease the
 

 
24

--------------------------------------------------------------------------------

 

compensation or other payments to any individual at any time, or to terminate
any employment or other relationship between any individual and the Company.  In
addition, notwithstanding anything contained in the Plan to the contrary, unless
otherwise stated in the applicable Award Agreement, no Award granted under the
Plan shall be affected by any change of duties or position of the Grantee, so
long as such Grantee continues to be a director, officer, consultant or employee
of the Company or an Affiliate.  The obligation of the Company to pay any
benefits pursuant to this Plan shall be interpreted as a contractual obligation
to pay only those amounts described herein, in the manner and under the
conditions prescribed herein.  The Plan shall in no way be interpreted to
require the Company to transfer any amounts to a third party trustee or
otherwise hold any amounts in trust or escrow for payment to any Grantee or
beneficiary under the terms of the Plan.
 
 
18.2.  
Nonexclusivity of the Plan.

 
Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its discretion determines
desirable, including, without limitation, the granting of stock options
otherwise than under the Plan.
 
 
18.3.  
Withholding Taxes.

 
The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any Federal, state, or
local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to an Award or upon the
issuance of any shares of Stock upon the exercise of an Option or pursuant to an
Award.  At the time of such vesting, lapse, or exercise, the Grantee shall pay
to the Company or the Affiliate, as the case may be, any amount that the Company
or the Affiliate may reasonably determine to be necessary to satisfy such
withholding obligation.  Subject to the prior approval of the Company or the
Affiliate, which may be withheld by the Company or the Affiliate, as the case
may be, in its sole discretion, the Grantee may elect to satisfy such
obligations, in whole or in part, (i) by causing the Company or the Affiliate to
withhold shares of Stock otherwise issuable to the Grantee or (ii) by delivering
to the Company or the Affiliate shares of Stock already owned by the
Grantee.  The shares of Stock so delivered or withheld shall have an aggregate
Fair Market Value equal to such withholding obligations.  The Fair Market Value
of the shares of Stock used to satisfy such withholding obligation shall be
determined by the Company or the Affiliate as of the date that the amount of tax
to be withheld is to be determined.  A Grantee who has made an election pursuant
to this Section 18.3 may satisfy his or her withholding obligation only with
shares of Stock that are not subject to any repurchase, forfeiture, unfulfilled
vesting, or other similar requirements.
 

 
25

--------------------------------------------------------------------------------

 

 
 
 
18.4.  
Captions

 
The use of captions in this Plan or any Award Agreement is for the convenience
of reference only and shall not affect the meaning of any provision of the Plan
or such Award Agreement.
 
 
18.5.  
Other Provisions

 
Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Board, in its sole
discretion.
 
 
18.6.  
Number And Gender

 
With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.
 
 
18.7.  
Severability

 
If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.
 
 
18.8.  
Governing Law

 
The validity and construction of this Plan and the instruments evidencing the
Award hereunder shall be governed by the laws of the State of Delaware, other
than any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Plan and the instruments evidencing the
Awards granted hereunder to the substantive laws of any other jurisdiction.
 
*    *    *

 
26

--------------------------------------------------------------------------------

 

 
To record adoption of this amended and restated Plan by the Board as of January
29, 2008, and approval of the Plan by the stockholders on May 13, 2008, the
Company has caused its authorized officer to execute the Plan.
 
 
 
 
THE MCCLATCHY COMPANY
 
 
 
By:  /s/ Karole Morgan-Prager
Karole Morgan-Prager
Title:  Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
27

--------------------------------------------------------------------------------

